DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The applicant's election of Group Ia, claims 1-3, is acknowledged. Claims 4-17 were withdrawn. Claims 1-3 are pending and considered on the merits below.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	
Information Disclosure Statement
The Information Disclosure Statement filed on 3/29/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among claims , as set forth in the Office action mailed on 9/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/23/2021 is partially withdrawn.  Claims 4-11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-17 are still withdrawn from consideration because they do not  require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-17: Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References Mullin et al. (Journal of Inorganic and Organometallic Polymers and Materials, Vol. 17, No. 1, March 2007, provided on the IDS on 3/29/2019), Deng et al. (Acta Phys. Chim. Sin., 2010, 26(4)1051-1058), and Law et al. (Journal of Inorganic and Organometallic Polymers, Vol. 14, No. 1, March 2004) describe most of the limitations of independent claim 1 including the formula I, however fail to teach or suggest a TLC plate coated 
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 1-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797